                                              Case 3:14-cv-05157-SK Document 259 Filed 10/30/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         RAUL BARAJAS, et al.,                          Case No. 14-cv-05157-SK
                                   8                      Plaintiffs,
                                                                                            COURT’S SPECIAL VERDICT FORM
                                   9               v.

                                  10         CITY OF ROHNERT PARK, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                              QUESTION ONE
                                  14             For their claim under the Fourth Amendment, did Plaintiffs prove by a preponderance of
                                  15   the evidence that the search of the Barajas home unreasonable by
                                  16             A) Officer Tatum                     Yes _____     No _____
                                  17             B) Officer Rodriguez                 Yes _____     No _____
                                  18             C) Officer Snodgrass                 Yes _____     No _____
                                  19   Please proceed to Question 2.
                                  20                                             QUESTION TWO
                                  21             For their claim under the Fourth Amendment, did Plaintiffs prove by a preponderance of
                                  22   that Officer Tatum’s manner of entry was into the Barajas’ home unreasonable?
                                  23                                      Yes _____   No _____
                                  24   If you answered “yes” to Question 1 or 2, please proceed to Question 3. Otherwise, please
                                  25   skip to Question 4.
                                  26   ///
                                  27   ///
                                  28   ///
                                             Case 3:14-cv-05157-SK Document 259 Filed 10/30/18 Page 2 of 4



                                                                              QUESTION THREE
                                   1
                                               Is the City of Rohnert Park liable for any Fourth Amendment violation?
                                   2
                                                                      Yes _____      No _____
                                   3
                                       Please proceed to Question 4.
                                   4
                                                                               QUESTION FOUR
                                   5
                                               For their claim under the Fourth Amendment, did Plaintiffs prove by a preponderance of
                                   6
                                       the evidence that the primary purpose of any of the officers for the search was harassment?
                                   7
                                               A) Officer Tatum                      Yes _____      No _____
                                   8
                                               B) Officer Rodriguez                  Yes _____      No _____
                                   9
                                               C) Officer Snodgrass                  Yes _____      No _____
                                  10
                                       Please proceed to Question 5.
                                  11
                                                                               QUESTION FIVE
                                  12
Northern District of California




                                               For their claim of unreasonable search under the California Constitution, did Plaintiffs
 United States District Court




                                  13
                                       prove by a preponderance of the evidence that the search was conducted in an unreasonable
                                  14
                                       manner?
                                  15
                                               A) Officer Tatum                      Yes _____      No _____
                                  16
                                               B) Officer Rodriguez                  Yes _____      No _____
                                  17
                                               C) Officer Snodgrass                  Yes _____      No _____
                                  18
                                       Please proceed to Question 6.
                                  19
                                                                                QUESTION SIX
                                  20
                                               For their claim of unreasonable search under the California Constitution, did Plaintiffs
                                  21
                                       prove by a preponderance of the evidence that the primary purpose for any of the officers for the
                                  22
                                       search was harassment?
                                  23
                                               D) Officer Tatum                      Yes _____      No _____
                                  24
                                               E) Officer Rodriguez                  Yes _____      No _____
                                  25
                                               F) Officer Snodgrass                  Yes _____      No _____
                                  26
                                       Please proceed to Question 7.
                                  27
                                       ///
                                  28
                                                                                         2
                                             Case 3:14-cv-05157-SK Document 259 Filed 10/30/18 Page 3 of 4



                                                                              QUESTION SEVEN
                                   1
                                               Did Plaintiffs prove by a preponderance of the evidence that any of the individual
                                   2
                                       defendants violated Plaintiffs’ right to privacy under the California Constitution?
                                   3
                                               A) Officer Tatum                      Yes _____      No _____
                                   4
                                               B) Officer Rodriguez                  Yes _____      No _____
                                   5
                                               C) Officer Snodgrass                  Yes _____      No _____
                                   6
                                       Please proceed to Question 8.
                                   7
                                                                              QUESTION EIGHT
                                   8
                                               Did Plaintiffs prove by a preponderance of the evidence that any of the individual
                                   9
                                       defendants were negligent in performing the search of Barajas’ home?
                                  10
                                               A) Officer Tatum                      Yes _____      No _____
                                  11
                                               B) Officer Rodriguez                  Yes _____      No _____
                                  12
Northern District of California




                                               C) Officer Snodgrass                  Yes _____      No _____
 United States District Court




                                  13
                                       If you answered “yes” for any Defendant in Questions 1 through 8, please proceed to
                                  14
                                       Question 9. If you answered “no” for all Defendants in Questions 1 through 8, please stop
                                  15
                                       here and sign the verdict form.
                                  16
                                                                               QUESTION NINE
                                  17
                                               What damages should be awarded to Plaintiffs?
                                  18
                                                      Elva Barajas                   $___________________
                                  19

                                  20                  Raul Barajas                   $___________________
                                  21
                                       If you answered “yes” to Question 9 for any Defendant, please proceed to Question 10. If
                                  22
                                       you answered “no” to Question 9 for all Defendants, please stop here and sign the verdict
                                  23
                                       form.
                                  24
                                       ///
                                  25
                                       ///
                                  26
                                       ///
                                  27
                                       ///
                                  28
                                                                                         3
                                          Case 3:14-cv-05157-SK Document 259 Filed 10/30/18 Page 4 of 4



                                                                                  QUESTION TEN
                                   1
                                               Should punitive damages be awarded against any of the following Defendants:
                                   2
                                                      Jacy Tatum                     Yes _____     No_____
                                   3
                                                      David Rodriguez                Yes _____     No_____
                                   4
                                                      Matthew Snodgrass              Yes _____     No_____
                                   5
                                       If you answered “yes” to Question 10 for any Defendant, please proceed to Question 11. If
                                   6
                                       you answered “no” to Question 10 for all Defendants, please stop here and sign the verdict
                                   7
                                       form.
                                   8
                                                                            QUESTION ELEVEN
                                   9
                                               For any Defendant that you answered “yes” to in Question 10, how much should be
                                  10
                                       awarded in punitive damages?
                                  11
                                                      Jacy Tatum                     $___________________
                                  12
Northern District of California
 United States District Court




                                                      David Rodriguez                $___________________
                                  13
                                                      Matthew Snodgrass              $___________________
                                  14

                                  15

                                  16

                                  17
                                               _____________________________                     ____________________________
                                  18
                                                 (Signature of jury foreperson)                              Date
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
